J-S45036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACOB K. AMENUVOR                          :
                                               :
                       Appellant               :   No. 633 EDA 2019

             Appeal from the PCRA Order Entered February 7, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001859-1999


BEFORE: BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY PELLEGRINI, J.:                      FILED AUGUST 26, 2019

        Jacob K. Amenuvor (Amenuvor) appeals pro se from the order entered

in the Court of Common Pleas of Monroe County (PCRA court), giving notice

of its intent to dismiss his third petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, pursuant to Pennsylvania Rule

of Criminal Procedure 907(1).1 We quash.

        The record reflects that on November 29, 2000, a jury convicted

Amenuvor of second-degree murder, aggravated assault, four counts of

robbery, firearms not to be carried without a license, two counts of recklessly

endangering another person, and criminal trespass. The charges stem from


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See Pa.R.Crim.P. 907(1).
J-S45036-19


Amenuvor’s fatal shooting of the victim while attempting to recover an alleged

debt. On January 31, 2001, the trial court sentenced Amenuvor to a term of

life imprisonment, plus an additional term of not less than thirteen and one-

half nor more than thirty years’ incarceration.        This Court affirmed his

judgement of sentence and our Supreme Court denied his petition for

allowance of appeal on June 26, 2003. Amenuvor thereafter unsuccessfully

litigated two PCRA petitions. He filed the instant pro se petition on January 2,

2019. The PCRA court issued its Rule 907 notice on February 7, 2019, and

Amenuvor filed a notice of appeal on March 1, 2019.

      Initially, we must consider whether we have jurisdiction over this

appeal.   See Commonwealth v. Green, 862 A.2d 613, 615 (Pa. Super.

2004), appeal denied, 882 A.2d 477 (Pa. 2005) (appellate courts may consider

issue of jurisdiction sua sponte).     Generally, appellate courts only have

jurisdiction over final orders. See Commonwealth v. Scarborough, 64 A.3d

602, 608 (Pa. 2013); Pa.R.A.P. 341(a). In the context of PCRA proceedings,

“[a]n order granting, denying, dismissing, or otherwise finally disposing of a

petition for post-conviction collateral relief shall constitute a final order for

purposes of appeal.” Pa.R.Crim.P. 910.

      Here, the Rule 907 notice from which Amenuvor appeals is not a final

order. The PCRA court has not entered an order finally disposing of his PCRA

petition. Consequently, we lack jurisdiction over this appeal.

      Appeal quashed.


                                      -2-
J-S45036-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/19




                          -3-